PER CURIAM.
The appellant contends that a verdict should have been directed dn its favor because of a general release executed by the plaintiff in consideration of the payment to him of $170.40. This sum was the amount of wages lost during the period of time he was incapacitated for work by reason of his injuries. He testified that he signed the document without reading it in full, believing it to be a receipt for lost wages because of representations made by the defendant’s claim agent. The latter told a different story. Whether the release was procured by misrepresentation presented an issue involving the credibility of contradictory witnesses which was properly submitted to the jury for decision. See Chesapeake & Ohio R. Co. v. Howard, 178 U.S. 153, 167, 20 S.Ct. 880, 44 L.Ed. 1015; Southern Ry. Co. v. Clark, 6 Cir., 233 F. 900; Miles v. Lavender, 9 Cir., 10 F.2d 450; Ricketts v. Pennsylvania R. Co., 2 Cir., 153 F.2d 757; Farrington v. Harlem Savings Bank, 280 N.Y. 1, 19 N.E.2d 657. There was also testimony that the defendant’s doctor had not fully informed the plaintiff of the extent of his injuries. See Bonici v. Standard Oil Co., 2 Cir., 103 F.2d 437, 439.
Judgment affirmed.